The action was instituted by plaintiff to recover an assessment of twenty-five dollars per share against all stockholders of the Bank of United States at the close of business on December 10, 1930. On and prior to said date, defendant Alexander B. Halliday was the owner and holder of 265 shares of said stock. Halliday impleaded the copartnership, Lyon, Clokey & Co., alleging that he sold the 265 shares to said copartnership on December 10, 1930. The trial court dismissed his cross-claim against Lyon, Clokey & Co., since the latter had disposed of its equitable interest in said stock prior to the closing of the bank. Judgment, so far as appealed from, dismissing the cross-complaint of defendant-appellant Halliday against defendants W. Wallace Lyon and Gerald Clokey, copartners, etc., unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.; Cohn, J., takes no part. [148 Misc. 353; Id. 366.]